                  IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
LORENZO CORONADO-CASTILLO                                PETITIONER
v.                          CIVIL ACTION NO. 5:18-cv-134-DCB-MTP
SHAWN R. GILLIS                                          RESPONDENT


            ORDER ADOPTING REPORT AND RECOMMENDATION
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 14] and his

Report and Recommendation [ECF No. 20], to which neither have

had objections filed. Having carefully reviewed the same, the

Court finds both Report and Recommendations to be well taken and

hereby adopts them as the findings and conclusions of this

Court.

Report and Recommendation Regarding the Motion to Dismiss
     Magistrate Judge Parker recommends denying as moot Shawn R.

Gillis (“Gillis”) and Core Civic Corporation’s Motion [ECF No.

9] to dismiss for failure to state a claim. Gillis and Core

Civic Corporation move to dismiss Petitioner’s § 1983 claims to

the extent that there are any brought in the Petition for Writ

of Habeas Corpus or could ever be construed to assert a cause of

action. However, there are no § 1983 claims before the Court and

Core Civic Corporation is no longer a party to this action. If

Petitioner intends to bring such claims, he must do so in a


                                   1
separate lawsuit. Therefore, the Motion to Dismiss is moot and

unnecessary. Accordingly, it is DENIED.

Report and Recommendation Regarding Failure to Prosecute

     Magistrate Judge Parker brings this Report and

Recommendation sua sponte, upon the Petitioner’s failure to

prosecute this action or provide a current address. The Report

and Recommendation states that:

          “Petitioner filed his Petition [1] on December 10,
          2018. On October 22, 2019, the undersigned
          [Magistrate Judge Parker] entered a Report and
          Recommendation [14] regarding one of the named
          Defendants, and the Report and Recommendation [14] was
          returned as undeliverable on November 4, 2019. See
          [15]. On November 7, 2019, the Court entered an Order
          [16] to Show Cause and directed Petitioner to provide
          an updated address. On November 20, 2019, the Order
          [16] was returned as undeliverable. See [17]. The
          Court then entered a second Order [18] to Show Cause
          on November 26, 2019. The Order [18] was returned as
          undeliverable on December 12, 2019. See [19].
          Additionally, the Bureau of Prisons website reflects
          that Petitioner was released on June 28, 2019, but
          Petitioner has not provided a new address.”
“The Court cannot proceed with Plaintiff’s case if he is not

willing to participate as a litigant.” Santos v. United States,

2019 WL 1308259, at *2 (S.D. Tex. Feb. 5, 2019) (citing

McCullough v. Lynaugh, 835 F. 2d 1126, 1127 (5th Cir. 1988)). “A

district court may dismiss an action for failure of a plaintiff

to prosecute or comply with any order of court.”   McCullough,

835 F. 2d at 1127 (citing Fed. R. Civ. P. 41(b)). “[L]itigants,


                                  2
including prisoners, bear the burden of filing notice of a

change of address in such a way that will bring the attention of

the court to the address change.” Feliz v. United States, 2016

WL 6581337, at *3 (S.D. Tex. Oct. 10, 2016) (internal quotations

and citation omitted); see also Lewis v. Hardy, 248 Fed. App’x

589, 593 n.1 (5th Cir. 2007) ( stating that “the failure of a

pro se litigant to notify the district court of an address

change may be considered by the district court as an additional

cause for dismissal for failure to prosecute.”).

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge Michael T. Parker’s Report and Recommendations

[ECF Nos. 14 & 20] as the findings and conclusions of this

Court.

     IT IS FURTHER ORDERED that the Motion to Dismiss for

Failure to State a Claim [ECF No. 9] is DENIED AS MOOT.

     IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for the Petitioner’s failure to prosecute and failure

to provide an updated address to the Court.

     A final judgment shall be entered pursuant to Rule 58 of

the Federal Rules of Civil Procedure in an Order of even date

herewith.


                                3
SO ORDERED this the 10th day of March, 2020.

                               __/s/ David Bramlette_________
                                 UNITED STATES DISTRICT JUDGE




                           4
